—Order unanimously affirmed with costs. Memorandum: Supreme Court properly exercised its discretion in approving settlement of the third-party action. Although plaintiff failed to obtain the consent of defendant Peerless Insurance Company
*901(Peerless) prior to settling the third-party action, he timely made a motion for a compromise order pursuant to Workers’ Compensation Law § 29 (5). Plaintiff established that the third-party action was settled for the limit of the liability policy (see, Borrowman v Insurance Co., 198 AD2d 891) and that there was little likelihood of collecting anything in excess of the insurance proceeds from the 24-year-old driver of the other vehicle involved in the accident. We conclude that Peerless was not prejudiced by the delay in seeking judicial approval (see, Borrowman v Insurance Co., supra) and that plaintiffs papers satisfactorily complied with the statutory requirements (see, Merrill v Moultrie, 166 AD2d 392, lv denied 77 NY2d 804). (Appeal from Order of Supreme Court, Onondaga County, Nicholson, J. — Settlement.) Present — Green, J. P., Pine, Wisner, Callahan and Balio, JJ.